DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Chinese Application CN201711240834.4X filed November 30th, 2017).

Response to Arguments
Applicant amended claims 1 and 10 – 11 to address Objections, 112 Rejections, and incorporate previously indicated allowable subject matter.
Applicant cancelled claims 8 – 9 and 12.
The pending claims are 1 – 7, 10 – 11, and 13 – 18 [Page 8 line 7 – Page 9 line 7].

Applicant requested participation in AFCP2.0 / consideration of the After Finale Amendment [Page 8 lines 1 – 6].
Applicant described amendments made to the independent claims and support for the amendments made [Page 8 line 7 – Page 9 line 7].
Applicant provides their summary of the previous Office Action [Page 9 lines 8 – 21].

Applicant amended the claims to address Examiner’s Claim Objections and 112 Rejection [Page 9 line 22 – Page 10 line 23].
Applicant’s arguments, see Page 11 lines 1 – 13, filed July 25th, 2022, with respect to claims 1 and 11 have been fully considered and are persuasive.  The 35 USC 103 Rejection of claims 1 and 11 has been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 28th, 2022 was filed before the mailing date of the Final Rejection (mailed May 27th, 2022).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter
Claims 1 – 7, 10 – 11, and 13 – 18 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1 and 11 now recite features considered allowable previously presented in claims 8 and 9.  Claim 1 and 11 are thus allowable for the reasons previously given for claims 8 and 9.  The independent claims recite determinations of the actual lengths and widths of a grid pattern and in relation to the actual length and width of the test pattern / screen being imaged and uses the lengths and width and distance from the screen to determine field of views.  The prior art does not render obvious the scaling / alignment of the test patterns for length / width determinations as claimed to use with distance / range from the screen to compute the field of view.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The Examiner in the Conclusion section cites relevant pertinent art found during Interference search and updated consideration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Holdsworth (US PG PUB 2018/0224592 A1 referred to as “Holdsworth” throughout) teaches in Figure 7 and Paragraph 26 the use of grid line patterns for checking field of view and pixel alignments.  Hoonkanen, et al. (US PG PUB 2017/0195647 A1 referred to as “Hoonkanen” throughout) teaches the use of grids for distortion in Figure 14B with the use of ticks / marks.  Mallet, et al. (US PG PUB 2015/0288956 A1 referred to as “Mallet” throughout) teaches alignments and marks in imaging for FOV determinations but with QR code markings in Paragraphs 39 and 59.  Coon (US PG PUB 2015/0054917 A1 referred to as “Coon” throughout) teaches the use of grids with scales in Paragraph 96 but lacks the coloring of the gridlines and emphasizes the use of QR codes.  Kawaguchi (US PG PUB 2012/0182416 A1 referred to as “Kawaguchi” throughout) teaches in Figures 20 – 23 imaging with dimension determination / considerations but lacks the ration / scaling needed for length and width determinations as claimed.
References found in ODP Search & Consideration: Wei (US PG PUB 2020/0386992 A1 referred to as “Wei” throughout).
References found upon further search and consideration include: Hirukawa (US Patent #5,402,224 referred to as “Hirukawa” throughout) in Column 4 lines 7 – 44 renders obvious using a coating to implement a test reticle.  Kratz, et al. (US PG PUB 2016/0286164 A1 referred to as “Kratz” throughout) teaches in Paragraph 34 suggests stickers to use to implement items to scan / masks / reticles in imaging objects.  Sammut, et al. (WO2005/047805 A2 referred to as “Sammut” throughout) teaches in Figures 50 – 53 the use of reticles with cross hairs and colors for the various crosshairs to be used for alignment / ranging applications.
References previously recited against the claims: Williams, et al. (US Patent #5,731,902 referred to as “Williams” throughout) [Cited in Applicant’s March 28th, 2022 IDS as US Patent Citation #1]; Liu, et al. (CN-105787980A referred to as “Liu” throughout) [First cited in the Office Action mailed December 21st, 2021]; Lewin, et al. (WO2004/044525 A3 referred to as “Lewin” throughout) [First cited in the Office Action mailed December 21st, 2021]; Powell, et al. (US PG PUB 2007/0103747 A1 referred to as “Powell” throughout); and Silva, et al (US PG PUB 2014/0152956 A1 referred to as “Silva” throughout).
References found during Interference Search include: Xu, et al. (US PG PUB 2022/0091048 A1 referred to as “Xu” throughout) teaches in Figures 3 – 5 alignment of marks using polygons instead of gridlines in making measurements on the objects / grid lines, however, Xu does not overcome the Applicant’s priority date.  Kriel, et al. (US PG PUB 2014/0232871 A1 referred to as “Kriel” throughout) teaches in Figures 2 and 5 an alignment algorithm for a mark on a pattern, but in Figures 3 and 4 the pattern does not fairly render obvious the grid pattern claimed or the dimensions to measure for field of view computations.  Demers, et al. (US Patent #8,345,094 B2 referred to as “Demers” throughout) teaches in claim 1 and Figure 2 (see at least reference character 26) to check for pattern alignment and distortion, but for curvature determinations and surface inspection instead of field of view computations / determinations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487